Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/29/2020 was received and is being considered by the examiner. 

Drawings
The drawings submitted 01/29/200 were received and are approved by the examiner. 

Election/Restrictions
Applicant's election with traverse of a battery pack assembly in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to simultaneously examine all the claims in this application.  This is not found persuasive because the non-elected inventions are either subcombinations of which the combination (elected claims 1-9) do not require the particulars, or a process of using (elected claims 1-9) which can be practiced with a materially different product. Additionally each invention, I, II, and III, can be classified under different CPC classifications. Therefore, the inventions are independent or distinct and would be a search burden if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elongated” in claims 1-9 is a relative term which renders the claim indefinite. The term “elongated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, examiner understand the term “elongated” to mean long in relation to width.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (U.S. 9324986).

With respect to claim 1, Ahn  discloses a battery pack assembly (100) comprising: 
a plurality of battery cells (110), each battery cell of the plurality of battery cells having a pair of terminals (112, 113) that extend from each of the plurality of battery cells (110), and a pair of elongated terminal plates (120) extending across a length of the battery pack assembly (100) (Fig. 2), 
each of the pair of elongated terminal plates (120) includes an upper elongated terminal connector plate (131 – first through region portion) and a lower elongated terminal connector plate (132 – second through region portion), each of the upper elongated terminal connector plate (131) and the lower elongated terminal connector plate (132) of each of the pair of elongated terminal plates (120) are configured to independently move (via bending portion 141) between an aligned position and an engaged position ([0032]), 
in the engaged position (shown in Fig. 4) the pair of elongated terminal plates (120) engage the pair of terminals (112, 113) of the plurality of battery cells (110) to inhibit removal of the plurality of battery cells from the battery pack assembly (Fig. 4, wherein the tension produced by bending portion 141 holds the cells in place), and in the aligned position (shown in Fig. 5) the pair of elongated terminal (120) plates disengage from the pair of terminals (112, 113) of the plurality of battery cells (110) (Fig. 5, wherein the openings have to align to be able to disengage from the terminals).

With respect to claim 2, Ahn discloses the upper elongated terminal connector plate (131) has a plurality of upper openings (133 – through hole ), each of the plurality of upper openings (133) having an upper side edge (133a – inner portion) (Fig. 5), and
 the lower elongated terminal connector plate (132) has a plurality of lower openings (134 – through holes), each of the plurality of lower openings (134) having a lower side edge (134a – inner portion) (Fig. 5), wherein
the plurality of upper openings (133) and the plurality of lower openings (134) are each configured to receive at least a portion of the pair of terminals (112, 113) of each battery cell of the plurality of battery cells (110) in the aligned position (Fig. 5).

With respect to claim 3, Ahn discloses in the engaged position, a portion of the upper side edge (133a) of each of the plurality of upper openings (133) is offset from the a portion of the lower side edge (134a) of each of the plurality of lower openings (134) (Fig. 4),

With respect to claim 4, Ahn discloses in the engaged position, the upper elongated terminal connector plate (131) is linearly displaced in one direction and the lower elongated terminal connector plate (132) is linearly displaced in an opposite direction such that the plurality of upper openings (133) and the plurality of lower openings (134) are configured to engage with a different portion of the pair of terminals (112, 113)on the z-axis) of each of the plurality of battery cells (110) (Fig. 4). 

With respect to claim 5, Ahn discloses the lower elongated terminal connector plate (132) is positioned between the upper elongated terminal connector plate (131) and a terminal surface (top of battery cell 110) of each of the plurality of battery cells (110) (Fig. 6).

With respect to claim 6, Ahn discloses the upper elongated terminal connector plate (131) includes a first aperture (140 – connection region), and the lower elongated terminal connector plate (132) includes a second aperture (labeled) such that in the engaged position, the first aperture (140) and the second aperture (labeled) are coaxially aligned, and the upper and lower elongated terminal connector plates (131, 132) are secured to the battery pack assembly by a fastener (151 – rib) (Fig. 6). 

    PNG
    media_image1.png
    372
    381
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second aperture)]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claims 1-6 above in view of Ohta (U.S. 9312521).

With respect to claim 7, Ahn discloses the pair of terminals (112, 113) of each of the plurality of battery cells (110) are provided with a post that extends upwardly from a terminal surface of each of the plurality of battery cells (top of battery cells 110) (Fig.1), and that the posts are smaller in diameter than the plurality of upper openings (133) and lower openings (134) (Fig. 2).

Ohta discloses terminals (13, 14 - will use positive electrode 13 as reference) to be used with elongated terminal plates (132/232 – connection terminal) and teaches that the terminal (13) has a flange (13b - protruding portion) that is smaller than a diameter of the openings (132a1). Ohta further teaches that this allows for the flange (13b) to be inserted into the openings (132a1) but allow for movement between the terminal (13) and the elongated terminal plates (132/232) (Fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to include a flange as taught by Ohta on the distal end of the terminal post disclosed by Ahn in order for the terminal post to be inserted into the elongated terminal plate, but allow movement between the two.

With respect to claim 8, Ahn discloses in the aligned position (Fig. 5) the plurality of upper openings (133) and the plurality of lower openings (134) are coaxially aligned such that the terminal post passes through the plurality of upper openings (133) and the plurality of lower openings (134), and in the engaged position, the terminal post (112, 113) passes through the plurality of both upper (133) and lower openings (134) (Fig. 6).
Ahn does not disclose that the flange passes through the openings while a portion of the flange is in contact with an exterior surface of the upper elongated terminal connector plate to retain the pair of elongated terminal plates and to inhibit removal of the plurality of battery cells from the battery pack assembly.

It would have been obvious for one having ordinary skill in the art to include a flange as taught by Ohta to the terminal post disclosed by Ahn in order to allow for movement between the post and elongated terminal plate, while the contact between the two ensures that the movement is not excessive to the point where the cell is dislodged from the pack. 

With respect to claim 9, Ahn discloses a portion of the upper side edge (133a) of the plurality of upper openings (133) and a portion of the lower side edge (134a) of the plurality of lower openings (134) is conductive ([0027]) such that in the engaged position, the upper elongated terminal connector plate (131) and the lower elongated terminal connector plate (132) of each of the pair of elongated terminal plates (120) are electrically coupled to each of the plurality of battery cells (110) via the pair of terminals (112, 113) ([0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727